February 7, 2013




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                        ERICK DURAN TOPETE, Appellant

NO. 14-12-00387-CR                        V.

                         THE STATE OF TEXAS, Appellee
                       ________________________________



      This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in judgment. The Court
orders the judgment AFFIRMED, and that this decision be certified below for
observance.